Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 8, 2022 is acknowledged.
Claims 1-3, 5-8 and 10-18 are pending.
Claims 4, 9, 19 and 20 are cancelled.
Claims 1, 10, 13 and 15-18* are currently amended.
Claims 1-3, 5-8 and 10-18 as filed on November 8, 2022 are pending and under consideration to the extent of the elected species, e.g., the paste is flowable.
This action is made FINAL.

37 CFR 1.121 – Manner of Making Amendments
With regard to claims 15-18, as per MPEP § 714 II C (B) all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version.  It appears that these claims have not been changed relative to the immediate prior version and are properly identified as “Previously Presented”.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claims 1(v) and 13(vi):  “ranges from 10 µm and 2000 µm” should presumably recite “ranges from 10 µm to 2000 µm” or some variation thereof.
Claim 13(iv) and (v):  the respective commas before the final semicolons should be deleted.  
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 1 and 13 as currently amended recite the particle size ranges from 10 µm and 2000 µm, having a size distribution of D90 of less than 350 µm and of D50 less than 167 µm.  Applicant’s Remarks reference paragraphs 92, 128, 165-168 and 187 in support of the amendments.  As the original specification does not have paragraph numbers, disclosure of sizes may be found at page 6, lines 4-5 (also page 29, lines 4-5):

    PNG
    media_image1.png
    68
    850
    media_image1.png
    Greyscale

at page 20, lines 23-26 (also lines 27-34 and page 21, lines 1-6):

    PNG
    media_image2.png
    145
    853
    media_image2.png
    Greyscale

and at page 21, lines 18-21 (also lines 11-17):

    PNG
    media_image3.png
    150
    876
    media_image3.png
    Greyscale

While the specification supports particle size ranges of 10 to 2000 microns or having a distribution of D90 of less than 350 microns and of D50 of less than 167 microns, the specification does not support particle size ranges of 10 to 2000 microns and having a distribution of D90 of less than 350 microns and of D50 of less than 167 microns.  This is new matter.  Claims 2, 3, 5-8, 10-12 and 14-18 are included in this rejection because the depend from either claim 1 or claim 13 and thus they also recite new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 5 recites the optional inclusion of mannitol, however, mannitol is a sugar alcohol that is a polyol.  Because claim 1 from which claim 5 depends excludes all polyols other than glycerol, the recitation of mannitol excludes the limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejections / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (191066), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al. (US 2005/0037088, published February 17, 2005, of record) in view of Henderson et al. (US 2,642,375, published June 16, 1953, of record); Gulle et al. (US 2016/0271228, published September 22, 2016, of record); Wang et al. (US 2013/0316974, published November 28, 2013, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001, of record.
	Pendharkar teach flowable hemostatic compositions comprising a biocompatible liquid, a biocompatible gas (biological active), and solid particles (powder); the compositions are pastes (title; abstract; paragraphs [0014], [0020], [0021]; claims), as required by instant claim 5.  The relative amounts of the liquid phase and solid phase form the paste (paragraph [0020]).
	The solid particles comprise a polymer such as a polysaccharide such as oxidized cellulose (OC) (paragraph [0019]).  The particles may be porous or non-porous (paragraph [0011]).
	The liquid may be aqueous or non-aqueous (paragraph [0020]).
	The weight ratio of solid particles to liquid is generally from about 1:2 to about 1:12 (paragraph [0020]).
	The compositions may further comprise additives, for example, glycerol (paragraph [0024]).  The compositions do not require any particular organic solvents, oils or polyols (whole document).  
	Pendharkar do not teach the liquid is glycerol and the OC is ORC, wherein at least part of the glycerol is physically absorbed in the ORC powder, and the particle size of the ORC ranges from 10 and 2,000 microns, the D90 is less than 350 microns and the D50 is less than 167 microns as required by claims 1 and 13.
	Pendharkar do not teach a viscosity at least 10% higher than glycerol, at least 10% higher than glycerol and less than 2.6 x 109 cP as required by claims 2 and 13.
	Pendharkar do not teach a resistance to penetration as required by claim 3.
	Pendharkar do not teach a viscosity of 1700 to 2.6 x 109 cP as required by claim 14.
	These deficiencies are made up for in the teachings of Henderson, Gulle, Wang and Kumar 2001.
	Henderson teach hemostatic compositions comprising a water-soluble innocuous base and a hemostatic agent; the consistency varies from a highly viscous liquid to that of a soft wax (paragraph bridging columns 2 and 3).  Suitable bases include polyethylene glycols (column 3, lines 3-22; Examples; claims).  Hemostatic agents include oxidized cellulose (OC); the examples comprise 7 parts solvent to 3 parts OC (ratio of about 7:3 ~= 2:1) (column 3, lines 23-55; Examples; claims).  The OC is in the shape of rods which have an average diameter of 4 to 8 microns and an average length of 10 to 25 microns (column 3, lines 56-62).  By increasing the amount of the liquid polyethylene glycol the formulations are made softer, having a cream-like consistency (column 4, lines 45-50).  The base / PEG and the agent / OC are intimately admixed (paragraph bridging columns 4 and 5; column 5, lines 29-39).
	Gulle teach hemostatic compositions comprising a polymer inclusive of inter alia cellulose and derivatives thereof in particulate form; the compositions further comprise a binder when the composition is in the form of a paste (title; abstract; paragraphs [0018]-[0019], [0052] and [0054]; claims).  The polymer can swell when exposed to the binder which contributes to the flowability of the paste (paragraph [0026]).  The particles may have sizes of 10 to 1000 microns; the mean diameter is the median size (paragraphs [0027], [0031]; also [0016], [0028]).  The binder contains or is a substance selected from glycerol or/and polyethylene glycols (paragraph [0053]; claim 4).  The binder has a water content below 5% (paragraph [0055]; claim 5).  The consistency of the paste can be adjusted by varying the nature and the amount of the binder (paragraph [0054]).
	Wang teach a hemostatic material containing ORC powder comprising particles; the ORC materials can be physically incorporated with other agents and biopolymers (title; abstract; paragraph [0028]; claims).  The particles have an overall size (largest dimension) less than 500 microns, less than 100 microns such as sizes from about 1.75 to 116 microns with a median size of 36 microns (paragraph [0029]; claim 9).   The hemostatic material may form a paste having a viscosity greater than 10,000 Pa.s (1 Pa.s = 1000 cP) at room temperature (paragraphs [0016], [0028]).
	Kumar 2001 teach glycerin and PEG have the ability to be retained in the polymer chains of oxidized cellulose microparticles, causing the polymer chains to remain flexible (title; abstract; Figure 1; paragraph bridging pages 452 and 454; Table 3).  FTIR confirmed the presence of PEG in the OC samples (pages 454-456).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ORC powder as taught by Wang having a size less than 500 microns, less than 100 microns for the solid particulate OC of the flowable hemostatic compositions of Pendharkar because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because ORC is a species falling within the genus of OC embraced by Pendharkar and because Pendharkar to do delimit the size of the solid particulates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid of the flowable hemostatic compositions of Pendharkar and of Pendharkar in view of Wang to comprise polyethylene glycol as taught by Henderson because polyethylene glycol is an art-recognized innocuous base for hemostatic compositions comprising oxidized cellulose.  There would be a reasonable expectation of success because the liquid of Pendharkar may be non-aqueous.  It would have been obvious to substitute glycerol as taught by Gulle for the polyethylene glycol because glycerol is an art-recognized equivalent for use as a liquid binder in hemostatic compositions.  There would be a reasonable expectation of success because Pendharkar teach the compositions may comprise glycerol.
Regarding the distribution of glycerol throughout the body of the ORC of claim 1 and 13, because the combined teachings of the prior art render obvious a flowable paste comprising the admixture of glycerol as a biocompatible liquid and OC / ORC as solid particles, it is presumed that the glycerol will absorb into the OC / ORC particles, absent evidence to the contrary.  In further support of this presumption Kumar 2001 evidence glycerin (glycerol) has the ability to be retained in the polymer chains of oxidized cellulose microparticles and Gulle teach the ability of binders inclusive of glycerol to swell polymer particles contributes the flowability of a paste thereof.  
Regarding the viscosity of claims 2, 13 and 14, although Pendharkar, Henderson and Gulle independently teach the form of a paste they do not specify a viscosity.  However, it is presumed that the flowable hemostats rendered obvious by the combined teachings thereof comprising a liquid inclusive of glycerol and a solid powder inclusive of OC that is ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.  In further support of this presumption, Pendharkar, Henderson and Gulle independently teach the form / flowability of the paste depends upon the relative amounts of liquid and solid, with higher amounts of liquid yielding a softer more cream-like consistency.  Additionally and/or alternatively, because Wang teach a paste having a viscosity greater than 10,000 Pa.s (10,000,000 cP = 1 x 107 cP) at room temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of the paste rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle, Wang and Kumar 2001 to have a viscosity consistent with the viscosity taught by Wang because this value is suitable for hemostatic pastes.
Regarding claim 3, although the prior art does not specify the circumscribed protocol, it is presumed that the flowable hemostats rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle, Wang and Kumar 2001 encompass those having the same cohesion / resistance to penetration as claimed because they comprise the same ingredients in the same amounts / ratios as instantly claimed.

Claims 6-8, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al. (US 2005/0037088, published February 17, 2005, of record) in view of Henderson et al. (US 2,642,375, published June 16, 1953, of record); Gulle et al. (US 2016/0271228, published September 22, 2016, of record); and Wang et al. (US 2013/0316974, published November 28, 2013, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001, of record, as applied to claims 1-3, 5, 13 and 14 above, and further in view of Kumar (US 6,627,749, published September 30, 2003, IDS reference filed October 30, 2019).
The teachings of Pendharkar, Henderson, Kumar, Wang and Kumar 2001 have been described supra.
Regarding the viscosity of claims 16-18, it is presumed that the flowable hemostats rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle, Wang and Kumar 2001 comprising a liquid inclusive of glycerol and a solid inclusive of OC that is ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.
	They do not teach a carboxyl content of about 9 to 21% as required by claim 6.
	They do not teach a carboxyl content equal or above 18% as required by claims 7, 8, 10, 16 and 17.
	They do not teach a carboxyl content equal or below 18% as required by claims 11, 12 and 18.
	They do not teach a carboxyl content above 9% as required by claim 15.
These deficiencies are made up for in the teachings of Kumar.
	Kumar teaches a powdered oxidized cellulose (OC) having a carboxyl content less than 25.6% (title; abstract; claims).  The OC is suitable for stopping bleeding (hemostat) (column 3, lines 51-54).  OC containing 16 to 24% carboxylic content is commercially available; OC with 16 to 24% carboxylic content are approved for use in stopping bleeding (column 2, lines 20-23; column 9, lines 26-34).  Kumar further teaches the cellulose is may be regenerated cellulose (column 5, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the OC/ORC of Kumar having a carboxyl content of less than 25.6% for the OC in the particles of Pendharkar / for the ORC in the particles of Pendharkar in view of Wang because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  


Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0142020, published July 22, 2004, of record) in view of Wang et al. (US 2013/0316974, published November 28, 2013, of record); Westrin (US 2010/0178320, published July 15, 2010, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001, of record.
	Jones teach an anhydrous, hydrophilic absorbent wound dressing which may be packaged in a dispensing tube (paste, flowable) comprising a carrier in combination with a superabsorbent polymer and, if desired, an active medicament (title; abstract; paragraphs [0001], [0011]; claims), as required by instant claim 5.  The superabsorbent polymer absorbs wound exudate (paragraph [0005]).  
	The carrier may be a polyethylene glycol carrier, or more broadly a polyol inclusive of glycerin (paragraphs [0011], [0017]-[0021]).  The amount of base / carrier can be from about 25 to 90 wt%, about 50 to 90 wt% (paragraph [0023]).
	The superabsorbent polymer may be a cellulose (paragraphs [0012], [0024], [0029]-[0032]).  Exemplary polymers are particles (powder) (paragraph [0033]).  The amount of superabsorbent can vary, but will generally range from 1 to 50 wt%, from 5 to 25 wt% (paragraph [0033]).  Jones therefore render obvious a ratio of carrier inclusive of glycerol to powder as instantly claimed.  The compositions of Jones do not require any particular organic solvents, oils or polyols (whole document).  
	Jones do not teach OC that is ORC, wherein at least part of the glycerol is physically absorbed in the ORC powder, and the particle size of the ORC ranges from 10 and 2,000 microns, the D90 is less than 350 microns and the D50 is less than 167 microns as required by claims 1 and 13.
Jones do not teach a viscosity at least 10% higher than glycerol, at least 10% higher than glycerol and less than 2.6 x 109 cP as required by claims 2 and 13.
	Jones do not teach a resistance to penetration as required by claim 3.
	Jones do not teach a viscosity of 1700 to 2.6 x 109 cP as required by claim 14.
	These deficiencies are made up for in the teachings of Wang, Westrin and Kumar 2001. 
	Wang teach a hemostatic material containing ORC powder comprising particles; the ORC materials can be physically incorporated with other agents and biopolymers (title; abstract; paragraph [0028]; claims).  The particles have an overall size (largest dimension) less than 500 microns, less than 100 microns such as sizes from about 1.75 to 116 microns with a median size of 36 microns (paragraph [0029]; claim 9).   The hemostatic material may form a paste having a viscosity greater than 10,000 Pa.s (1 Pa.s = 1000 cP) at room temperature (paragraphs [0016], [0028]).
	Westrin teaches oxidized regenerated cellulose is a wound care material capable of absorbing wound exudate (paragraph [0031]).
Kumar 2001 teach glycerin and PEG have the ability to be retained in the polymer chains of oxidized cellulose microparticles, causing the polymer chains to remain flexible (title; abstract; Figure 1; paragraph bridging pages 452 and 454; Table 3).  FTIR confirmed the presence of PEG in the OC samples (pages 454-456).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ORC powder as taught by Wang having a size less than 500 microns, less than 100 microns for the superabsorbent polymer in the anhydrous wound dressing of Jones because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Jones teach the superabsorbent polymer may be a cellulose and ORC is a species of cellulose that is capable of absorbing wound exudate as taught by Westrin.  
Regarding the distribution of glycerol throughout the body of the ORC of claim 1 and 13, because the combined teachings of the prior art render obvious an anhydrous, hydrophilic absorbent wound dressing which may be packaged in a dispensing tube (paste, flowable) comprising glycerol as the carrier and OC / ORC polymer particles, it is presumed that the glycerol will absorb into the OC / ORC particles, absent evidence to the contrary.  In further support of this presumption Kumar 2001 evidence glycerin (glycerol) has the ability to be retained in the polymer chains of oxidized cellulose microparticles.
Regarding the viscosity of claims 2, 13 and 14, it is presumed that the tube-dispensable wound dressings rendered obvious by the combined teaching of Jones in view of Wang, Westrin and Kumar 2001 comprising a carrier inclusive of glycerol and an absorbent cellulose polymer inclusive of ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.  Additionally and/or alternatively, because Wang teach a paste having a viscosity greater than 10,000 Pa.s (10,000,000 cP = 1 x 107 cP) at room temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of the wound dressing rendered obvious by the combined teachings of Jones, Wang,  Westrin and Kumar 2001 to have a viscosity consistent with the viscosity taught by Wang because this value is suitable for hemostatic pastes.
Regarding claim 3, although the prior art does not specify the circumscribed protocol, it is presumed that the tube-dispensable wound dressings rendered obvious by the combined teachings of Jones, Wang, Westrin and Kumar 2001 encompass those having the same cohesion / resistance to penetration as claimed because they comprise / consist of the same ingredients in the same amounts / ratios as instantly claimed.

Claims 6-8, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0142020, published July 22, 2004, of record) in view of Wang et al. (US 2013/0316974, published November 28, 2013, of record); Westrin (US 2010/0178320, published July 15, 2010, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001, of record, as applied to claims 1-3, 5, 13 and 14 above, and further in view of Kumar (US 6,627,749, published September 30, 2003, IDS reference filed October 30, 2019).
The teachings of Jones, Wang, Westrin and Kumar 2001 have been described supra.
Regarding the viscosity of claims 16-18, it is presumed that tube-dispensable (paste, flowable) wound dressings rendered obvious by the combined teachings of Jones, Wang, Westrin and Kumar 2001 encompass those having the same viscosity as claimed because they comprise / consist of the same ingredients in the same amounts / ratios as instantly claimed.
They do not teach a carboxyl content of about 9 to 21% as required by claim 6.
	They do not teach a carboxyl content equal or above 18% as required by claims 7, 8, 10, 16 and 17.
	They do not teach a carboxyl content equal or below 18% as required by claims 11, 12 and 18.
	They do not teach a carboxyl content above 9% as required by claim 15.
These deficiencies are made up for in the teachings of Kumar.
	Kumar teaches a powdered oxidized cellulose (OC) having a carboxyl content less than 25.6% (title; abstract; claims).  The OC is suitable for stopping bleeding (hemostat) (column 3, lines 51-54).  OC containing 16 to 24% carboxylic content is commercially available; OC with 16 to 24% carboxylic content are approved for use in stopping bleeding (column 2, lines 20-23; column 9, lines 26-34).  Kumar further teaches the cellulose is may be regenerated cellulose (column 5, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the OC/ORC of Kumar having a carboxyl content of less than 25.6% for the OCR polymer in the tube-dispensable (paste, flowable) wound dressings rendered obvious by the combined teachings of Jones, Wang, Westrin and Kumar 2001 because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  


Claims 1-3, 5-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 105536039 A, published May 4, 2016, ISD reference filed May 16, 2022, as evidenced by the Google translation) as evidenced by Segur et al. “Viscosity of Glycerol and Its Aqueous Solutions,” Industrial and Engineering Chemistry 43(9):2117-2120, 1951, of record, in view of Saferstein et al. (US 5,134,229, published July 28, 1992, of record) and optionally in view of Ilan et al. (US 2017/0128619, published May 11, 2017).
	Dai teach a hemostatic material comprising 5 to 85 parts active hemostatic ingredient which exists in the form of a solid within a fluid substrate; the fluid substrate is 15 to 95 parts (ratio of about 95:5 to 15:85) (abstract; claim 1), as required by instant claim 10.  The hemostatic ingredient may have a particle diameter of 10 to 100 microns and is selected from inter alia oxidized regenerated cellulose (ORC) (claims 1-2).  The fluid is inter alia glycerol (free of other solvents) (glycerol has a viscosity from 3,900 to 284 cP between 10 and 40 ºC as evidenced by Table V of Segur) (claim 5).  The material may have a dynamic viscosity of 2000 to 10,000 mPas (1 mPas = 1 cP, flowable / paste) (page 3, middle, Table 1), as required by instant claims 2, 7, 11, 14, 16-17.  The material may have a water absorption rate (page 3, middle, Table 1) which implies that the material is dry / free of water.  The materials of Jones do not require any oils (whole document).  
	Dai do not specifically teach at least part of the glycerol is physically absorbed in the ORC powder as required by claims 1 and 13, however, Dai render obvious mixtures of glycerol and particulate ORC in ratios as instantly claimed and as such the ORC of Dai necessarily comprises physically absorbed glycerol.  
	Dai do not specifically teach the material has a resistance to penetration as required by claim 3, however, Dai render obvious mixtures of glycerol and particulate ORC in ratios as instantly claimed and as such the materials of Dai necessarily possess the claimed property.
	Dai do not teach at least one biologically active agent, optionally calcium as required by claim 5.  
	Dai do not specifically teach ORC having a carboxyl content of about 9 to 21 wt% as required by claim 6.
	Dai do not specifically teach ORC having a carboxyl content equal or above 18 wt% as required by claims 7, 8, 10, 16, 17.
	Dai do not specifically teach ORC having a carboxyl content equal or below 18 wt% as required by claims 11, 12, 18.
Dai do not specifically teach ORC having a carboxyl content above 9 wt% as required by claims 15.
These deficiencies are made up for in the teachings of Saferstein and optionally Ilan.
	Saferstein teach oxidized cellulose must neutralized in order to impregnate with acid-sensitive hemostatic agents such as thrombin (abstract; column 6, line 55 through column 8, line 22), as required by instant claim 5.  Neutralization means a reduction of the free carboxylic acid groups on the oxidized cellulose polymer (column 5, lines 8-19).  In Example 1, oxidized cellulose having a carboxylic acid content of 15.2% was neutralized to a carboxylic acid content of 5.32% (column 9, lines 3-21), as required by instant claims 6, 11, 12, 15, 18.  In Examples 4 and 5, oxidized cellulose having a carboxylic acid content of 18% was neutralized (column 11), as required by instant claims 6-8, 10-12, 16-18.  Saferstein further teach glycerol improves the wettability of dry oxidized cellulose (claim 9).
	Ilan teach a hemostatic composition comprising cellulose-based fibers that are ORC fibers, the fibers having size distribution of D90 of less than 350 microns and D50 of less than 167 microns, wherein the composition comprises aggregates having a size of 75 to 420 microns (title; abstract; claims).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that oxidized cellulose inclusive of oxidized regenerated cellulose as taught by Dai comprises free carboxylic acid groups from 15.2% to 18% of the polymer because Saferstein teaches such.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a carboxylic acid neutralized form of oxidized cellulose inclusive of oxidized regenerated cellulose as the active hemostat ingredient in the material of Dai because Saferstein teach such is necessary to further deliver acid-sensitive hemostatic agents such as thrombin.   
Regarding the particle sizes as newly required by claims 1 and 13 and all claims dependent thereupon, although Dai render such obvious by virtue of the fact that Dai teach a particle diameter of 10 to 100 microns (see MPEP 2144.05), in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ORC fibers of Ilan for the active hemostatic ingredient which exists in the form of a solid in the material of Dai or/and the material of Dai and Saferstein because
simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they remain unpersuasive.  Applicant’s Remarks are addressed herein to the extent they diverge from the Remarks of record.
	Applicant’s statements at page 9 of the Remarks that Pendharkar fails to teach or suggest each and every feature of claims 1 and 13 is acknowledged but not found persuasive because the rejections of record over Pendharkar do not state such.  Applicant’s statements that Pendharkar provides no teaching or suggestion that the composition thereof is free of organic solvents, oils and polyols other than glycerol is acknowledged but not found persuasive because it is not seen where Applicant has identified a passage of Pendharkar that requires organic solvents, oils and polyols other than glycerol.  To the contrary, Pendharkar very clearly states in paragraph [0011] that the necessary components are solid, porous or non-porous particles of a biocompatible polymer suitable for use in hemostasis, a biocompatible liquid and a biocompatible gas.  
	Applicant’s statements at pages 9-10 that Henderson also fails to teach the newly claimed sizes is acknowledged but not found persuasive because as set forth in the modified grounds of rejection as necessitated by Applicant’s introduction of new claim limitations Henderson in fact disclose particles having sizes which fall within the very broad ranges newly claimed.  Applicant is reminded that all that is required to render obvious a range is a disclosure of an overlapping, approaching or similar range in the prior art.  See MPEP 2144.05.  Applicant’s statements at page 10 that Gulle fails to teach the newly claimed sizes are also not found persuasive nor are Applicant’s statements at page 10 (and again at pages 13-14) that Wang fails to teach the newly claimed sizes.  Applicant’s statements at page 14 that Westrin fails to teach the newly claimed sizes are also not found persuasive nor are Applicant’s statements at pages 14-15 that Kumar 2001 fails to teach the newly claimed sizes.
	Applicant’s statements at page 16 that Dai fails to teach the newly claimed sizes is acknowledged but not found persuasive because the narrative of the rejection of record clearly states Dai do disclose particles having a diameter of 10 to 100 microns.  Such diameter falls entirely within the newly claimed size from 10 to 2000 microns, and such diameter falls entirely within the newly claimed D90 and D50.  Prima facie obviousness of ranges is met by this overlap.    Applicant’s statements at page 16 that Dai is completely silent with regard to the requirement that the composition is free of organic solvents, oils and polyols other than glycerol is acknowledged but because it is not seen where Applicant has identified a passage of Dai that requires organic solvents, oils and polyols other than glycerol.  
Therefore, the rejections of record are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633